This cause is pending before the court on a motion for an order to show cause filed by movant, Ohio State Bar Association. On November 9,1998, respondent, Custodian of Records, Wallaby’s, Inc., filed a response to the motion for order to show cause which was due November 2, 1998. Whereas S.Ct-Prac.R. XIV(1)(C) prohibits the filing of a document after the filing deadline has passed,
IT IS ORDERED by the court, sua sponte, that respondent’s response to the motion for order to show cause be, and hereby is stricken.